Exhibit 10.32

ZIMMER BIOMET HOLDINGS, INC.

2009 STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION GRANT

 

Zimmer Biomet Holdings, Inc. (the “Company”) grants you this option (this
“Option”) to purchase fully paid and non-assessable shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”) pursuant to the
Company’s 2009 Stock Incentive Plan (the “Plan”), subject to the vesting
requirements set forth in this agreement (this “Agreement”) and all of the other
restrictions, terms and conditions contained in this Agreement and in the
Plan.  Capitalized terms that are not defined in this Agreement have the
meanings given to them in the Plan.

1.Grant Date:  ______ __, 20__ (the “Grant Date”).

2.Expiration Date:  ______ __, 20__ (the “Expiration Date”).

3.Exercise Price per Share:  $___.__.

4.Vesting Schedule:  No Option may be exercised hereunder for the purchase of
shares unless you shall have remained in the continuous employ of the Company or
one of its Affiliates for one year following the Grant Date.  Thereafter,
provided that you shall at the time of such exercise, except as specifically set
forth herein to the contrary, have been in the employ of the Company or one of
its Affiliates, and except as set forth in Sections 16 and 17 below, this Option
may from time to time prior to the Expiration Date be exercised in the manner
hereinafter set forth, and this Option may be exercised (i) only to the extent
of 25 percent of the number of shares to which this Option applies on or after
the first anniversary and prior to the second anniversary of the Grant Date;
(ii) only to the extent of 50 percent of the number of shares to which this
Option applies on or after the second anniversary and prior to the third
anniversary of the Grant Date; (iii) only to the extent of 75 percent of the
number of shares to which this Option applies on or after the third anniversary
and prior to the fourth anniversary of the Grant Date; and (iv) in its entirety
on or after the fourth anniversary of the Grant Date.

5.Exercise Procedure:  This Option may be exercised, in whole or in part in
accordance with the vesting schedule set forth above, by the delivery of an
exercise notice to the Company or the Company’s designated agent.  The exercise
notice will be effective upon receipt by the appropriate person at the Company
or the Company’s agent and upon payment of the exercise price, any fees and any
other amounts due to cover Tax-Related Items as defined and described in
Section 11 herein.  Such exercise notice (which, in the Company’s discretion,
may be, or may be required to

be, given by electronic, telefax or other specified means) shall specify the
number of shares with respect to which this Option is being exercised and such
other representations and agreements as may be required by the Company.  In the
event the Expiration Date or the termination date set forth under Section 8 of
this Agreement falls on a day which is not a regular business day at the
Company’s executive office in Warsaw, Indiana, U.S.A., then such written
notification must be received on or before the last regular business day prior
to such Expiration Date or termination date, as applicable (and prior to the
close of the New York Stock Exchange on such last regular business day); any
later attempt to exercise this Option will not be honored.  Payment is to be
made by certified personal check, or bank draft, by payment through a broker in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board, in shares of Common Stock owned by you having a fair market value at the
date of exercise equal to the purchase price for such shares, in any combination
of the foregoing or by any other method that the Committee approves; provided,
however, that payment in shares of Common Stock will not be permitted unless at
least 100 shares of Common Stock are required and delivered for such
purpose.  Delivery of shares for exercising an option shall be made either
through the physical delivery of shares or through an appropriate certification
or attestation of valid ownership.  No shares shall be issued until full payment
for such shares has been made.  At its discretion, the Committee may modify or
suspend any method for the exercise of this Option.  You shall have the rights
of a stockholder only with respect to shares of stock that have been recorded on
the Company’s books on your behalf or for which certificates have been issued to
you.

6.Issuance of Shares:  The Company shall not be required to issue or deliver any
certificate(s) for shares of its Common Stock purchased upon the exercise of any
part of this Option prior to (i) the admission of such shares to listing on any
stock exchange on which the stock may then be listed, (ii) the completion of any
registration or other qualification of such shares under any local, state,
federal or foreign law or rulings or regulations of any governmental regulatory
body, including but not limited to the U.S. Securities and Exchange Commission
(“SEC”), (iii) the obtaining of any consent or approval or other clearance from
any governmental agency, which the Company shall, in its sole discretion,
determine to be necessary or advisable, and (iv) the payment to the Company,
upon its demand,

 

4-Year NQSO Award (2020)1

--------------------------------------------------------------------------------

Exhibit 10.32



of any amount requested by the Company for the purpose of satisfying your
obligations under Section 11 herein.  You understand that the Company is under
no obligation to register or qualify the shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the shares.  Further, you
agree that the Company shall have unilateral authority to amend the Plan and the
Agreement without your consent to the extent necessary to comply with securities
or other laws applicable to issuance of shares.

7.Nontransferability:  This Option is not transferable by you otherwise than by
will or by the laws of descent and distribution, and may be exercised, during
your lifetime, only by you; provided that the Board may permit further
transferability, on a general or specific basis, and may impose conditions and
limitations on any permitted transferability.

8.Termination of Employment:  Notwithstanding any other provision hereof:

(a)  Remaining Period to Exercise Option Following Termination of Employment
(Other than Due to Death):  If you retire or cease to be employed by the Company
or any of its Affiliates for any reason (other than death) after you have been
continuously so employed for one year from the Grant Date, you may exercise this
Option only to the extent that you were otherwise entitled to exercise it at the
time of such retirement or cessation of employment with the Company or any of
its Affiliates, but in no event after (i) the Expiration Date, in the case of
retirement or cessation of employment with the Company or any of its Affiliates
on or after your 65th birthday, or on or after your 55th birthday after having
completed ten years of service with the Company or any of its Affiliates, or on
or after the date the sum of your attained age (expressed as a whole number)
plus completed years of service (expressed as a whole number) plus one (1)
equals at least 70 and you have completed ten years of service with the Company
or any of its Affiliates and your employment terminates for any reason other
than death, resignation, willful misconduct, or activity deemed detrimental to
the interest of the Company and, where applicable, you have executed a general
release, a covenant not to compete and/or a covenant not to solicit as required
by the Company, or (ii) the date that is three months next succeeding retirement
or cessation of employment, in the case of any other retirement or cessation of
employment with the Company or any of its Affiliates.

(b)  Leave of Absence:  Whether military or government service or other bona
fide leave of absence shall constitute termination of employment for the purpose
of this Option shall be determined in each case by the Committee in its sole
discretion.

(c)  Remaining Period to Exercise Option Following Death:  Except as provided in
Section 7, in the event of your death while in the employ of the Company or of
any of its Affiliates or within whichever period after retirement or cessation
of your employment specified in subparagraph (a) is applicable, and after you
have been continuously so employed for one year after the Grant Date, this
Option shall be exercisable by the executors, administrators, legatees or
distributees of your estate, as the case may be, only to the extent that you
would have been entitled to exercise it if you were then living, subject to
subparagraph (d) herein, but in the case of your death after retirement or
cessation of employment in no event after the later of (i) the date twelve
months next succeeding such death and (ii) the last day of the period after your
retirement or other cessation of employment specified in subparagraphs (a)(i) or
(a)(ii) and provided, in any case, not after the Expiration Date.

In the event this Option is exercised by the executors, administrators, legatees
or distributees of your estate, the Company shall be under no obligation to
issue stock hereunder unless and until the Company is satisfied that the person
or persons exercising this Option are the duly appointed legal representatives
of your estate or the proper legatees or distributees thereof.

(d)  Accelerated Vesting:  The provisions of Section 4 hereof restricting the
percentage of shares of an Option grant which can be exercised prior to the
fourth anniversary of the date of such grant shall not apply if (i) you have
reached age 60; (ii) you die while in the employ of the Company or any of its
Affiliates; (iii) you retire or cease to be employed by the Company or any of
its Affiliates (1) on or after your 65th birthday, or (2) on or after your 55th
birthday after having completed ten years of service with the Company or any of
its Affiliates, or (3) on or after the date the sum of your attained age
(expressed as a whole number) plus completed years of service (expressed as a
whole number) plus one (1) equals at least 70 and you have completed ten years
of service with the Company or any of its Affiliates and your employment
terminates for any reason other than death, resignation, willful misconduct, or
activity deemed detrimental to the interest of the Company and, where
applicable, you have executed a general release and a non-solicitation and/or
non-compete agreement with the Company as required by the Company; or (iv) your
employment terminates for any reason other than death, resignation, willful
misconduct, or activity deemed detrimental to the interest of the Company
provided you execute a general release and, where applicable, a non-solicitation
and/or non-compete agreement with the Company as required by the Company.  For
the purposes of this Option, service with Bristol-Myers Squibb Company and its
affiliates before the effective

 

4-Year NQSO Award (2020)2

--------------------------------------------------------------------------------

 



date of the Plan shall be included as service with the Company; provided that
you were employed by Bristol-Myers Squibb Company on August 5, 2001 and have
been continuously employed by the Company or an Affiliate of the Company since
August 6, 2001.

9.Change in Control:  Under certain circumstances, if your employment with the
Company or one of its Affiliates terminates during the three year period
following a change in control of the Company, this Option may become fully
vested and exercisable.  Please refer to the Plan for more information.

10.Changes in Capitalization:  If prior to the Expiration Date changes occur in
the outstanding Common Stock by reason of stock dividends, recapitalization,
mergers, consolidations, stock splits, combinations or exchanges of shares and
the like, the exercise price per share and the number and class of shares
subject to this Option shall be appropriately adjusted by the Committee, whose
determination shall be conclusive.  If as a result of any adjustment under this
paragraph you should become entitled to a fractional share of stock, you shall
have the right to purchase only the adjusted number of full shares and no
payment or other adjustment will be made with respect to the fractional share so
disregarded.

11.Responsibility for Taxes:  You acknowledge that, regardless of any action
taken by the Company or, if different, your employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax‑related items related to your
participation in the Plan and legally applicable to you or deemed by the Company
or the Employer in its discretion to be an appropriate charge to you even if
legally applicable to the Company or the Employer (“Tax-Related Items”) is and
remains your responsibility and may exceed the amount, if any, actually withheld
by the Company or the Employer.  You further acknowledge that the Company and/or
the Employer (1) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Option, including,
but not limited to, the grant, vesting or exercise of the Option, the subsequent
sale of shares of Common Stock acquired pursuant to such exercise and the
receipt of any dividends; and (2) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the Option to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result.  Further, if you are subject to Tax-Related Items in more than one
jurisdiction, you acknowledge that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

Prior to the relevant taxable or tax withholding event, as applicable, you agree
to make adequate

arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items.  In this regard, you authorize the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy any
applicable obligations with regard to all Tax-Related Items legally payable by
you by one or a combination of the following: (a) by withholding from your wages
or other cash compensation paid to you by the Company and/or the Employer,
within legal limits; or (b) withholding from the proceeds of the sale of shares
of Common Stock acquired at exercise of the Option either through a voluntary
sale or through a mandatory sale arranged by the Company (on your behalf
pursuant to this authorization) without further consent unless the use of such
withholding method is problematic under applicable tax or securities law or has
materially adverse accounting consequences, in which case, you agree that the
obligation for Tax-Related Items may be satisfied by withholding in shares of
Common Stock to be issued at exercise of the Option.  

Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates in your
jurisdiction, including maximum rates applicable in your jurisdiction, in which
case you may receive a refund of any over-withheld amount in cash (without any
entitlement to the Common Stock equivalent) or, if not refunded, you may seek a
refund from the local tax authorities.  If the obligation for Tax-Related Items
is satisfied by withholding in shares of Common Stock, for tax purposes, you are
deemed to have been issued the full number of shares of Common Stock subject to
the exercised Options, notwithstanding that a number of the shares of Common
Stock are held back solely for the purpose of paying the Tax-Related Items.

Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described.  The Company may refuse to issue or
deliver the shares or the proceeds of the sale of shares of Common Stock, if you
fail to comply with your obligations in connection with the Tax-Related Items.

12.Nature of Grant:  In accepting the Option grant, you acknowledge, understand
and agree that:

(a)  the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
consistent with the Plan’s terms;

4-Year NQSO Award (2020)3

--------------------------------------------------------------------------------

 

(b)  the grant of the Option is exceptional, discretionary, voluntary and
occasional and does not create any contractual or other right to receive future
grants of options, or benefits in lieu of options, even if options have been
granted in the past;

(c)  all decisions with respect to future option or other grants, if any, will
be at the sole discretion of the Company;

(d)  the Option grant and your participation in the Plan shall not create a
right to employment or be interpreted as forming or amending an employment or
service contract with the Company, the Employer or any Affiliate, and shall not
interfere with the ability of the Company, the Employer or any Affiliate, as
applicable, to terminate your employment or service relationship (if any);

(e)  you are voluntarily participating in the Plan;

(f)  the Option, any shares of Common Stock acquired under the Plan, and the
income from and value of same are not intended to replace any pension rights or
compensation provided by the Employer or required under applicable law;

(g)  the Option and any shares of Common Stock acquired under the Plan and the
income from and value of same, are not part of normal or expected compensation
for any purpose, including without limitation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, holiday pay, bonuses, long-service awards, pension or retirement or
welfare benefits or similar mandatory payments, unless otherwise determined by
the Company, in its sole discretion;

(h)  the future value of the shares of Common Stock underlying the Option is
unknown, indeterminable, and cannot be predicted with certainty;

(i)  if the underlying shares of Common Stock do not increase in value, the
Option will have no value;

(j)  if you exercise the Option and acquire shares of Common Stock, the value of
such shares of Common Stock may increase or decrease in value, even below the
exercise price;

(k)  no claim or entitlement to compensation shall arise from forfeiture of the
Option resulting from the termination of your employment or other service
relationship (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where you are employed or the terms of your employment agreement, if any), or
resulting from a breach or violation as described in Section 16 or Section 17
below;

(l)  for purposes of the Option, your employment or service relationship will be
considered terminated as of the date you are no longer actively providing
services to the Company or one of its Affiliates (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and unless otherwise expressly provided in this
Agreement or determined by the Company, (i) your right to vest in the Option
under the Plan, if any, will terminate as of such date and will not be extended
by any notice period (e.g., your period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any); and (ii) the period (if any) during
which you may exercise the Option after such termination of your employment or
service relationship will commence on the date you cease to actively provide
services and will not be extended by any notice period mandated under employment
laws in the jurisdiction where you are employed or terms of your employment
agreement, if any; the Committee shall have the exclusive discretion to
determine when you are no longer actively providing services for purposes of the
Option grant (including whether you may still be considered to be providing
services while on a leave of absence); and

(m)  unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
and

(n)  neither the Company, the Employer nor any other Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of the Option or of any amounts
due to you pursuant to the exercise of the Option or the subsequent sale of any
shares of Common Stock acquired upon exercise.

13.No Advice Regarding Grant:  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock.  You should consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

14.Data Privacy:  You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other

4-Year NQSO Award (2020)4

--------------------------------------------------------------------------------

 



Option grant materials (“Data”) by and among, as applicable, the Company, the
Employer and any other Affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan.  

You understand that the Company and the Employer may hold certain personal data
about you, including, but not limited to, your name, home address, telephone
number, email address, date of birth, social insurance, passport or other
identification number (e.g. resident registration number), salary, nationality,
job title, any shares of Common Stock or directorships held in the Company,
details of all Options or any other entitlement to shares of Common Stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor, for
the exclusive purpose of implementing, administering and managing the Plan.

You understand that Data may be transferred to Fidelity Stock Plan Services, LLC
(“Fidelity”) or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan.  You understand that the recipients
of the Data may be located in the United States or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than your country.  You understand that you may request a
list with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative.  You authorize the
Company, Fidelity and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purposes of implementing, administering and managing
your participation in the Plan.  You understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the Plan.  You understand that you may, at any time, view Data, request
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative.  Further, you understand that you are providing the consents
herein on a purely voluntary basis.  If you do not consent, or if you later seek
to revoke your consent, your employment status or service with the Employer will
not be affected.  The only consequence of refusing or withdrawing your consent
is that the Company would not be able to grant Options or other equity awards to
you or administer or maintain such awards.  Therefore, you understand that
refusing or withdrawing your

consent may affect your ability to participate in the Plan.  For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

Finally, upon the request of the Company or the Employer, you agree to provide
an executed data privacy consent form (or any other agreements or consents) that
the Company and/or the Employer may deem necessary to obtain from you for the
purpose of administering your participation in the Plan in compliance with the
data privacy laws in your country, either now or in the future.  You understand
and agree that you will not be able to participate in the Plan if you fail to
provide any such consent or agreement requested by the Company and/or the
Employer.

15.Notice:  Until you are advised otherwise by the Committee, all notices and
other correspondence with respect to this Option will be effective upon receipt
at the following address:  Zimmer Biomet Holdings, Inc., ATTN: Employee Stock
Services, 345 East Main Street, Post Office Box 708, Warsaw,
Indiana  46581-0708, U.S.A.

16.Breach of Restrictive Covenants:  As a condition of receiving the Option, you
have entered into a non-disclosure non-solicitation and/or non-competition
agreement with the Company.  The Company may, at its discretion, require
execution of a restated non-disclosure, non-solicitation and/or non-competition
agreement as a condition of receiving the Option.  Should you decline to sign
such a restated agreement as required by the Company and, therefore, forego
receiving the Option, your most recently signed non-disclosure, non-solicitation
and/or non-competition agreement shall remain in full force and effect.  You
understand and agree that if you violate any provision of any such agreement
that remains in effect at the time of the violation, the Committee may require
you to forfeit your right to any unexercised portion of the Option, even if
vested, and, to the extent any portion of the Option has previously been
exercised, the Committee may require you to return to the Company any shares of
Common Stock you received upon such exercise or any cash proceeds you received
upon the sale of any such shares.

17.Violation of Policies:  Notwithstanding any other provisions of this
Agreement, you understand and agree that if you engage in conduct (which may
include a failure to act) in connection with, or that results in, a violation of
any of the Company’s policies, procedures or standards, a violation of the
Company’s Code of Business Conduct and Ethics, or that is deemed detrimental to
the business or reputation of the Company, the Committee may, in its discretion,
require you to forfeit your right to any unvested portion of the

4-Year NQSO Award (2020)5

--------------------------------------------------------------------------------

 



Award and, to the extent that any portion of the Award has previously vested,
the Committee may require you to return to the Company the shares of Common
Stock covered by the Award or any cash proceeds you received upon the sale of
such shares of Common Stock.  The Committee may exercise this discretion at any
time that you are employed by the Company or any Affiliate of the Company, and
at any time during the 18-month period following the termination of your
employment with the Company or any Affiliate of the Company for any reason,
including, without limitation, on account of Retirement or death.

18.Consent to Electronic Delivery:  The Company may, in its sole discretion,
deliver any documents related to current or future participation in the Plan by
electronic means.  You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

19.Insider Trading/Market Abuse Laws:  Depending on your country, Fidelity’s
country or the country in which shares of Common Stock are listed, you may be
subject to insider trading restrictions and/or market abuse laws in applicable
jurisdictions, including the United States, your country or the country of the
applicable stock plan service provider, which may affect your ability to accept,
acquire, sell, attempt to sell or otherwise dispose of shares of Common Stock ,
rights to shares of Common Stock (e.g., Options) or rights linked to the value
of shares of Common Stock during such times as you are considered to have
“inside information” regarding the Company (as defined by the laws or
regulations in applicable jurisdictions).  Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders you placed
before you possessed inside information.  Furthermore, you could be prohibited
from (i) disclosing the inside information to any third party, including fellow
employees (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities.  Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable insider trading policy of
the Company.  You acknowledge that it is your responsibility to comply with any
applicable restrictions, and you should speak to your personal advisor on this
matter.

20.Foreign Asset/Account Reporting:  Please be aware that your country may have
certain foreign asset and/or account reporting requirements which may affect
your ability to acquire or hold shares of Common Stock under the Plan or cash
received from participating in the Plan (including from any dividends received
or sale proceeds arising from the sale of

shares of Common Stock) in a brokerage or bank account outside your
country.  You may be required to report such accounts, assets or transactions to
the tax or other authorities in your country.  You acknowledge that it is your
responsibility to be compliant with such regulations, and you should speak to
your personal advisor on this matter.

21.Addendum:  Notwithstanding any provisions in this Agreement, the Option grant
shall be subject to any special terms and conditions set forth in any Addendum
to this Agreement for your country.  Moreover, if you relocate to one of the
countries included in the Addendum, the special terms and conditions for such
country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons.  The Addendum constitutes part of this Agreement.

22.Construction and Interpretation:  The Board and the Committee shall have full
authority and discretion, subject only to the express terms of the Plan, to
decide all matters relating to the administration and interpretation of the Plan
and this Agreement and all such Board and Committee determinations shall be
final, conclusive, and binding upon you and all interested parties.  The terms
and conditions set forth in this Agreement are subject in all respects to the
terms and conditions of the Plan, as amended from time to time, which shall be
controlling.  This Agreement contains the entire understanding of the parties
and may not be modified or amended except in writing duly signed by the
parties.  The waiver of, or failure to enforce, any provision of this Agreement
or the Plan by the Company will not constitute a waiver by the Company of the
same provision or right at any other time or a waiver of any other provision or
right.  The various provisions of this Agreement are severable and any
determination of invalidity or unenforceability of any provision shall have no
effect on the remaining provisions.  This Agreement will be binding upon and
inure to the benefit of the successors, assigns, and heirs of the respective
parties.  

The validity and construction of this Agreement shall be governed by the laws of
the State of Indiana, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Agreement to
the substantive law of another jurisdiction.  For purposes of litigating any
dispute arising under this Agreement, the parties hereby submit and consent to
the jurisdiction of the State of Indiana, agree that such litigation shall be
conducted in the courts of Kosciusko County Indiana, or the federal courts for
the United States for the Northern District of Indiana, where this grant is made
and/or to be performed.  

4-Year NQSO Award (2020)6

--------------------------------------------------------------------------------

 

You acknowledge that you are proficient in the English language, or have
consulted with an advisor who is proficient in English, so as to enable you to
understand the provisions of this Agreement and the Plan.  If you have received
this or any other document related to the Plan translated into a language other
than English, and if the meaning of the translated version is different than the
English version, the English version will control.

23.Imposition of Other Requirements:  The Company reserves the right to impose
other requirements on your participation in the Plan, on the Option and on any
shares of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

24.Recoupment  Any benefits you may receive hereunder shall be subject to
repayment or forfeiture as may be required to comply with (i) any applicable
listing standards of a national securities exchange adopted in accordance with
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(regarding recovery of erroneously awarded compensation) and any implementing
rules and regulations of the U.S. Securities and Exchange Commission adopted
thereunder; (ii) similar rules under the laws of any other jurisdiction; and
(iii) any policies adopted by the Company to implement such requirements, all to
the extent determined by the Company in its discretion to be applicable to you.

25.Electronic Acceptance  By electronically accepting or exercising the Option,
you agree to the terms of this Agreement and the Plan.

 

 

ZIMMER BIOMET HOLDINGS, INC.

By  [gknrzlzwlp1e000001.jpg]

      Chad F. Phipps

      Senior Vice President, General

      Counsel & Secretary




4-Year NQSO Award (2020)7

--------------------------------------------------------------------------------

 

Addendum

ZIMMER BIOMET HOLDINGS, INC.

SPECIAL PROVISIONS FOR OPTIONS IN CERTAIN COUNTRIES

 

This Addendum includes special country-specific terms that apply if you are
residing and/or working in one of the countries listed below.  This Addendum is
part of the Agreement.  Unless otherwise provided below, capitalized terms used
but not defined herein shall have the same meanings assigned to them in the Plan
and the Agreement.

This Addendum also includes information of which you should be aware with
respect to your participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2020 and is provided for informational purposes.  Such
laws are often complex and change frequently and results may be different based
on the particular facts and circumstances.  As a result, the Company strongly
recommends that you do not rely on the information noted herein as the only
source of information relating to the consequences of your participation in the
Plan because the information may be out of date at the time you exercise the
Option or sell shares of Common Stock acquired under the Plan.

In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result.  Accordingly, you should seek appropriate professional advice
as to how the relevant laws in your country may apply to your situation.

Note that if you are a citizen or resident of a country other than the country
in which you are residing and/or working or transfer employment after the Option
is granted to you, or are considered a resident of another country for local law
purposes, the information contained in this Addendum may not be applicable to
you, and the Company shall, in its discretion, determine to what extent the
terms and conditions or notifications contained herein shall be applicable to
you.  If you transfer residency and/or employment to another country or are
considered a resident of another country listed in the Addendum after the Option
is granted to you, the terms and/or information contained for that new country
(rather than the original country) may be applicable to you.

European Union / European Economic Area / Switzerland / United Kingdom

Data Privacy Notice.  This section replaces Section 10 of the Agreement for
participants in the European Union (“EU”), European Economic Area (“EEA”),
Switzerland and/or United Kingdom (“UK”).:

Data Collection and Usage. Pursuant to applicable data protection laws, you are
hereby notified that the Company collects, processes, uses, and transfers
certain personally-identifiable information about you for the exclusive
legitimate purposes of implementing, administering and managing the Plan and
generally administering equity awards; specifically, your name, home address,
email address, telephone number, date of birth, social insurance, passport or
other identification number, salary, citizenship, job title, any Shares or
directorships held in the Company, and details of all Options or any other
entitlement to Shares granted, canceled, exercised, vested, unvested or
outstanding in your favor, which the Company receives from you or the Employer
(“Data”).  In order to facilitate your participation in the Plan, the Company
will collect, process, use and transfer your Data for purposes of allocating
Shares and implementing, administering and managing the Plan.  The Company
collects, processes, uses and transfers your personal data pursuant to the
Company’s legitimate business interests of managing the Plan and generally
administering employee compensation and related benefits.  Your refusal to
provide Data may affect your ability to participate in the Plan.  As such, by
participating in the Plan, you voluntarily acknowledge the collection, use,
processing and transfer of your Data as described herein.

Stock Plan Administration Service Providers.  The Company transfers Data to
Fidelity Stock Plan Services, LLC (“Fidelity”), an independent service provider
based in the United States, which assists the Company with the implementation,
administration and management of the Plan.  In the future, the Company may
select a different service provider and share Data with that service provider,
which will serve in a similar manner.  The Company’s service provider will open
an account for you to receive and trade Shares acquired under the Plan.  The
processing of Data will take place through electronic means.  Data will only be
accessible by those individuals requiring access to it for purposes of
implementation, administration and operation of the Plan.



4-Year NQSO Award (220208

--------------------------------------------------------------------------------

 

International Data Transfers. The Company and its service providers are based,
in relevant part, in the United States, which means that it will be necessary
for Data to be transferred to, and processed in, the United States.  By
enrolling in the Plan, you understand that the service providers will receive,
possess, use, retain and transfer Data for the purposes of implementing,
administering and managing your participation in the Plan.  When transferring
Data to these service providers, the Company provides appropriate safeguards for
protecting Data, including reliance on standard contractual clauses.  You may
request a copy of, or information about, the safeguards used to protect Data by
contacting kathryn.diller@zimmerbiomet.com.

Data Retention. The Company will use Data only as long as is necessary to
implement, administer and manage your participation in the Plan or as required
to comply with legal or regulatory obligations, including under tax and
securities laws.  When the Company no longer needs the Data, the Company will
remove it from its systems.  If the Company keeps the Data longer, it would be
to satisfy legal or regulatory obligations and the Company’s legal basis would
be for compliance with relevant laws or regulations.

Data Subject Rights.  To the extent provided by law, you have the right to
request (i) access to or copies of Data the Company processes, (ii)
rectification of Data, (iii) erasure of Data, (iv) restrictions on processing of
Data, (v) portability of Data and/or to lodge complaints with competent
authorities in your country, and/or (vi) request a list with the names and
addresses of any potential recipients of the Data.  You understand that the only
consequence of refusing to provide Data is that Company may not be able to allow
you to participate in the Plan, or grant other equity awards or administer or
maintain such awards.  For more information on the consequences of the refusal
to provide Data, you may contact kathryn.diller@zimmerbiomet.com.

All Countries

Labor Laws.  This provision supplements Section 8 of the Agreement.

Notwithstanding the foregoing, if the Company receives a legal opinion or advice
from its counsel that there has been a legal judgment and/or legal development
in your jurisdiction that likely would result in the favorable treatment that
applies to the Option as a result of you retiring or reaching a certain age
being deemed unlawful and/or discriminatory, the favorable treatment shall not
apply and you shall be treated as set forth in the remaining provisions of
Section 8 of the Agreement.

Australia

Securities Law Information.  The Option grant is intended to comply with the
provisions of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class
Order 14/1000.  Additional details are set forth in the Offer Document for the
Offer of Restricted Stock Units and Stock Options to Australian Resident
Employees, the Plan and the Agreement.  By accepting the Options, you
acknowledge and confirm that you have received these documents.

Tax Information.  The Plan is a plan to which Subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) (the “Act”) applies (subject to the conditions in
that Act).  

Austria

There are no country-specific provisions.

Belgium

Tax Information. Options granted to you must be accepted within 60 days of the
offer date (i.e., the date of your offer letter).  If you do not accept the
Option, it will be cancelled.  If accepted, you can execute and return to the
Employer an undertaking not to exercise any portion of the Option prior to
January 1, 2023 for favorable tax treatment.

Brazil

Compliance with Law.  In accepting the Option, you agree that you will comply
with applicable Brazilian laws when you exercise the Option and you sell Common
Stock.  You also agree to report and pay any and all Tax-Related Items

4-Year NQSO Award (2020)9

--------------------------------------------------------------------------------

 

associated with the exercise of the Option, the receipt of any dividends and the
sale of Common Stock acquired under the Plan.

Labor Law Acknowledgement and Policy Statement.  This provision supplements
Section 12 of the Agreement.

In accepting the Option, you agree that (i) you are making an investment
decision by accepting the Option and (ii) the value of the underlying shares of
Common Stock is not fixed and may increase or decrease in value even below the
exercise price over the vesting period without compensation to you.

Exchange Control Information.  Remittances of your funds for the exercise of the
Option and purchase of shares of Common Stock  under the Plan must be made
through an authorized commercial bank in Brazil.

Canada

Form of Payment.  If you are a resident of Canada, you are prohibited from
surrendering certificates for shares of Common Stock that you already own or
from attesting to the ownership of Common Stock to pay the exercise price or any
Tax-Related Items in connection with the Option.

Labor Law Information.  This provision replaces Section 12(l) of the Agreement.

For purposes of the Option, and except as expressly required by applicable
legislation, your employment or service relationship will be considered
terminated as of the date you are no longer actively providing services to the
Company or its Affiliates (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and unless otherwise expressly provided in the Agreement or determined
by the Company, your right to vest in the Option under the Plan, if any, will
terminate effective as of the earliest of: (1) the date upon which your
employment with the Employer is terminated; (2) the date that you are no longer
actively employed by or providing services to the Company or its Affiliates; or
(3) at the discretion of the Committee, the date that you receive written notice
of termination of employment from the Employer, regardless of any notice period
or period of pay in lieu of such notice required under local law (including, but
not limited to statutory law, regulatory law and/or common law).  In the event
that the date you are no longer actively providing services cannot be reasonably
determined under the terms of the Agreement or the Plan, the Committee shall
have the exclusive discretion to determine when you are no longer employed for
purposes of the Option (including whether you may still be considered to be
providing services while on a leave of absence).

Securities Law Information.  You acknowledge and agree that you will only sell
shares of Common Stock acquired through participation in the Plan outside of
Canada through the facilities of a stock exchange on which the Common Stock is
listed.  Currently, the shares of Common Stock are listed on the New York Stock
Exchange.

The following provisions apply if you are a resident in Quebec:

Language Acknowledgment.

The parties acknowledge that it is their express wish that this Agreement,
including this Addendum, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be provided to them in English.

Consentement relatif à la langue utilisée.  Les parties reconnaissent avoir
expressément souhaité que la convention («Agreement») ainsi que cette Annexe,
ainsi que tous les documents, avis et procédures judiciares, éxécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.‬

Data Privacy Consent.  This provision supplements Section 14 of the Agreement:  

You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
non-professional, involved with the administration of the Plan.  You further
authorize the Company, its Affiliates, the administrator of the Plan and
Fidelity to disclose and discuss the Plan with their advisors.  You further
authorize the Company or its Affiliates to record such information and to keep
such information in your file.

4-Year NQSO Award (2020)10

--------------------------------------------------------------------------------

 

Chile

Securities Law Information.  The offer of the Option constitutes a private
offering of securities in Chile effective as of the Grant Date.  This offer of
the Option is made subject to general ruling N° 336 of the Chilean Commission
for the Financial Market (“CMF”). The offer refers to securities not registered
at the securities registry or at the foreign securities registry of the CMF,
and, therefore, such securities are not subject to oversight of the CMF.  Given
that the Option is not registered in Chile, the Company is not required to
provide public information about the Option or the Common Stock in
Chile.  Unless the Option and/or the Common Stock is registered with the CMF, a
public offering of such securities cannot be made in Chile.

Esta oferta de le presente Opción constituye una oferta privada de valores en
Chile y se inicia en la Fecha de la Concesión.  Esta oferta de Opción se acoge a
las disposiciones de la Norma de Carácter General Nº 336 (“NCG 336”) de la
Comisión para el Mercado (“CMF”). Esta oferta versa sobre valores no inscritos
en el Registro de Valores o en el Registro de Valores Extranjeros que lleva la
CMF, por lo que tales valores no están sujetos a la fiscalización de ésta. Por
tratarse la Opción no registrados en Chile, no existe obligación por parte de la
Compañía de entregar en Chile información pública respecto de la Opción or sus
Acciones. Estos valores no podrán ser objeto de oferta pública en Chile mientras
no sean inscritos en el Registro de Valores correspondiente.

China

The following provisions apply if you are subject to exchange control
regulations in China, as determined by the Company in its sole discretion.

Cashless Exercise Restriction.  Due to exchange control laws in China, you may
be required to exercise the Option using the cashless sell-all exercise method
whereby all shares of Common Stock subject to the exercised Option will be sold
immediately upon exercise and the proceeds of sale, less the exercise price, any
Tax-Related Items and broker’s fees or commissions, will be remitted to you in
accordance with any applicable exchange control laws and regulations.  You will
not be permitted to hold shares of Common Stock after exercise.  The Company
reserves the right to provide additional methods of exercise to you depending on
the development of local law.

Without limitation to the foregoing, the Company reserves the right to require
the sale of any shares of Common Stock held upon your termination of employment
with the Company or any Affiliate of the Company within six months following
termination (or such other period as may be required by the PRC State
Administration of Foreign Exchange (“SAFE”).

Post-Termination Exercise Period.  Notwithstanding anything in the Plan or in
Section 8 of the Agreement to the contrary, in the event of your termination of
employment with the Company and its Affiliates prior to exercise, you shall be
permitted to exercise the Option for the shorter of the post-termination
exercise period (if any) set forth in the Agreement and six months (or such
other period as may be required by SAFE) after the date of termination of your
employment or service relationship.  At the end of the post-termination exercise
period specified by SAFE, any unexercised portion of the Option shall
immediately expire.

 

Exchange Control Information.  You understand and agree that, to comply with
exchange control requirements, you will be required to immediately repatriate to
China the cash proceeds from the cashless exercise of the Option or any sale of
Common Stock or receipt of cash dividends.  You further understand that, under
local law, such repatriation of the funds will need to be effectuated through a
special exchange control account established by the Company or its Affiliates,
and you hereby consent and agree that the proceeds from the sale of Common Stock
acquired under the Plan or cash dividends may be transferred to such special
account prior to being delivered to you.

 

The Company may deliver the proceeds in US dollars or local currency at the
Company’s discretion.  If the proceeds are paid in US dollars, you understand
that you may be required to set up a US dollar bank account in China so that the
proceeds may be deposited into this account.  If the proceeds are converted to
local currency, there may be delays in delivery of the proceeds to you and, due
to fluctuations in the Common Stock trading price and/or the US dollar/PRC
exchange rate between the exercise/sale date and (if later) when the proceeds
can be converted into local currency, the proceeds that you receive may be more
or less than the market value of the Common Stock on the exercise/sale
date.  You agree to bear the risk of any currency fluctuation between the date
the Option is exercised using the cashless sell-all exercise method, the receipt
of funds and the date of conversion of any funds into local currency.

4-Year NQSO Award (2020)11

--------------------------------------------------------------------------------

 

You further agree to comply with any other requirements that may be imposed by
the Company in the future to facilitate compliance with exchange control
requirements in China.

Costa Rica

There are no country-specific provisions.

Czech Republic

Exchange Control Information.  The Czech National Bank may require you to
fulfill certain notification duties in relation to the purchase of shares of
Common Stock and the opening and maintenance of a foreign account.

 

Because exchange control regulations change frequently and without notice, you
should consult your personal legal advisor regarding your participation in the
Plan to ensure compliance with current regulations.  It is your responsibility
to comply with Czech exchange control laws, and neither the Company nor the
Employer will be liable for any resulting fines or penalties.

Denmark

Stock Option Act.  You acknowledge that you have received an Employer Statement
in Danish which is being provided to comply with the Danish Stock Option Act
(the “Act”).

You acknowledge that you understand that the Act applies to “employees” as that
term is defined in Section 2 of the Act.  If you are a member of the registered
management of an Affiliate in Denmark or otherwise do not satisfy the definition
of employee you are not subject to the Act and the Employer Statement will not
apply to you.

In accepting the Option, you acknowledge the Act has been amended as of January
1, 2019.  Accordingly, you are advised and agree that the provisions governing
the Option in case of your termination under the Agreement and the Plan will
apply for any grant of options made on or after January 1, 2019.  The relevant
provisions are detailed in the Agreement, the Plan and the Employer Statement.

Finland

There are no country-specific provisions.

France

Language Acknowledgment.  By accepting the Agreement providing for the terms and
conditions of your grant, you confirm having read and understood the documents
relating to this grant (the Plan and the Agreement) which were provided in
English.  You accept the terms of those documents accordingly.

 

En acceptant le Contrat d’Attribution décrivant les termes et conditions de
votre attribution, vous confirmez ainsi avoir lu et compris les documents
relatifs à cette attribution (le Plan et le Contrat d’Attribution) qui ont été
communiqués en anglaise.  Vous acceptez les termes en connaissance de cause.

Exchange Control Information.  If you transfer more than €10,000 in shares of
Common Stock or cash into or out of France without the use of a financial
intermediary, you must declare the transfer to the French tax and customs
authorities.

Germany

Exchange Control Information. For statistical purposes, the German Federal Bank
requires that you file electronic reports of any of cross-border transactions in
excess of €12,500.  If you make or receive a payment in excess of this amount,
you are responsible for complying with applicable reporting requirements.  The
electronic “General Statistics Reporting Portal” (Allgemeines Meldeportal
Statistik) can be accessed on the Germany Federal Bank’s website:
www.bundesbank.de.

 

4-Year NQSO Award (2020)12

--------------------------------------------------------------------------------

 

Greece

There are no country-specific provisions.

Hong Kong

Securities Law Information.  Warning:  The Option and any shares of Common Stock
issued at exercise do not constitute a public offering of securities under Hong
Kong law and are available only to employees of the Company or its
Affiliates.  The Agreement, including this Addendum, the Plan and other
incidental communication materials have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong, nor have
the documents been reviewed by any regulatory authority in Hong Kong.  The
Option is intended only for the personal use of each eligible employee of the
Employer, the Company or any Affiliate and may not be distributed to any other
person.  If you are in any doubt about any of the contents of the Agreement,
including this Addendum, or the Plan, or any other incidental communication
materials, you should obtain independent professional advice.  

Nature of Scheme.  The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.  

Sale of Common Stock.  In the event the Option vests and you exercise the Option
within six months of the Grant Date and receive shares of Common Stock, you
agree that you will not sell or otherwise dispose of such shares of Common Stock
prior to the six-month anniversary of the Grant Date.

Iceland

There are no country-specific provisions.

India

Cashless Sell-To-Cover Exercise Prohibited.  Due to the exchange controls in
India, you must either exercise your Option using cash to pay the exercise price
or by using the cashless sell-all method of exercise.  You may not exercise your
Option using the cashless sell-to-cover method of exercise, whereby you sell
only enough Common Stock to cover the exercise price.  The Company reserves the
right to provide additional methods of exercise to you depending on the
development of local law.

Exchange Control Information.  Due to the exchange controls in India, you must
either exercise your Options using cash or by using the cashless sell-all method
of exercise.  You may not exercise your Options using the cashless sell-to-cover
method of exercise, whereby you sell only enough shares to cover the option
price.  

Regardless of what method of exercise you engage in, you must repatriate all
proceeds received from your participation in the Plan to India within the period
of time prescribed under applicable Indian exchange control laws, as may be
amended from time to time.  You will receive a foreign inward remittance
certificate (“FIRC”) from the bank where you deposit the proceeds.  You should
maintain the FIRC as evidence of the repatriation of funds in the event that the
Reserve Bank of India or the Employer requests proof of repatriation.

It is your responsibility to comply with exchange control laws in India, and
neither the Company nor the Employer will be liable for any fines or penalties
resulting from failure to comply with applicable laws.

Ireland

There are no country-specific provisions.

Israel

Cashless Exercise Restriction.  You will be required to exercise the Option
using the cashless sell-all exercise method whereby all shares of Common Stock
subject to the exercised Option will be sold immediately upon exercise and the
proceeds of sale, less the exercise price, any Tax-Related Items and broker’s
fees or commissions, will be remitted to

4-Year NQSO Award (2020)13

--------------------------------------------------------------------------------

 

you in accordance with any applicable exchange control laws and
regulations.  You will not be permitted to hold shares of Common Stock after
exercise.  The Company reserves the right to provide additional methods of
exercise to you depending on the development of local law.

Italy

Cashless Exercise Restriction.  You will be required to exercise the Option
using the cashless sell-all exercise method whereby all shares of Common Stock
subject to the exercised Option will be sold immediately upon exercise and the
proceeds of sale, less the exercise price, any Tax-Related Items and broker’s
fees or commissions, will be remitted to you in accordance with any applicable
exchange control laws and regulations.  You will not be permitted to hold shares
of Common Stock after exercise.  The Company reserves the right to provide
additional methods of exercise to you depending on the development of local law.

Terms of Grant.  By accepting this Option, you acknowledge that you have
received a copy of the Plan, reviewed the Plan, the Agreement and this Addendum
in their entirety and fully understand and accept all provisions of the Plan,
the Agreement and this Addendum.  

In addition, you further acknowledge that you have read and specifically and
expressly approve the following Sections of the Agreement and this Addendum:
Section 8 (Termination of Employment); Section 11 (Responsibility for Taxes);
Section 12 (Nature of Grant); Section 13 (No Advice Regarding Grant); Section 14
(Data Privacy, as replaced by the provision applicable to participants in the
European Union / European Economic Area / Switzerland / United Kingdom); Section
16 (Breach of Restrictive Covenants); Section 17 (Violation of Policies);
Section 19 (Insider Trading/Market Abuse Laws); Section 21 (Addendum) and
Section 23 (Imposition of Other Requirements).

Japan

Exchange Control Information.  If you intend to acquire shares of Common Stock
with a value exceeding ¥30,000,000 in a single transaction, you must file a
Payment Report with the Ministry of Finance.  If you intend to acquire shares of
Common Stock with a value exceeding ¥100,000,000 in a single transaction, you
must file a Securities Acquisition Report, in addition to the Payment Report,
with the Ministry of Finance through the Bank of Japan within twenty days of the
purchase of the shares of Common Stock.

Korea

Exchange Control Information.  If you remit funds to exercise the Option and
purchase shares of Common Stock, the remittance must be “confirmed” by a foreign
exchange bank in Korea.  To receive the confirmation, you should submit the
following to the foreign exchange bank: (i) a prescribed form application, (ii)
the Agreement and any other Plan documents you received, and (iii) certificate
of employment with your local employer.  You should check with the bank to
determine whether there are any additional requirements.  The Employer may remit
the funds to purchase shares of Common Stock on your behalf.  In this case, you
have to execute a power of attorney in favor of the Employer.

 

Lebanon

Compliance with Law.  By accepting your Option and participating in the Plan,
you agree that you will comply with applicable Lebanese laws and that you will
report and pay any and all tax associated with the exercise of your Option, the
sale of any Common Stock and the receipt of any dividends.

Malaysia

Director Notification Obligation.  If you are a director of the Company’s
Malaysian Affiliate, you are subject to certain notification requirements under
the Malaysian Companies Act.  Among these requirements is an obligation to
notify the Malaysian Affiliate in writing when you receive or dispose of an
interest (e.g., an Option or Common Stock) in the Company or any related
company.  Such notifications must be made within 14 days of receiving or
disposing of any interest in the Company or any related company.

4-Year NQSO Award (2020)14

--------------------------------------------------------------------------------

 

Mexico

Acknowledgement of the Agreement.  By accepting the Option, you acknowledge that
have received a copy of the Plan and the Agreement, including this Addendum,
which you have reviewed.  You further acknowledge that you accept all the
provisions of the Plan and the Agreement, including this Addendum.  You also
acknowledge that you have read and specifically and expressly approve the terms
and conditions set forth in Section 12 of the Agreement, which clearly provide
as follows:

(1)

Your participation in the Plan does not constitute an acquired right;

(2)

The Plan and your participation in it are offered by the Company on a wholly
discretionary basis;

(3)

Your participation in the Plan is voluntary; and

(4)

The Company and its Affiliates are not responsible for any decrease in the value
of any shares of Common Stock acquired at exercise of the Option.

Labor Law Acknowledgement and Policy Statement.  By accepting the Option, you
acknowledge that Zimmer Biomet Holdings, Inc., with registered offices at 345
East Main Street, Warsaw, Indiana, 46580, United States of America, is solely
responsible for the administration of the Plan.  You further acknowledge your
participation in the Plan, the grant of Options and any acquisition of shares of
Common Stock under the Plan do not constitute an employment relationship between
you and Zimmer Biomet Holdings, Inc. because you are participating in the Plan
on a wholly commercial basis and your sole employer is a Mexican legal entity
(“Zimmer-Mexico”).  Based on the foregoing, you expressly acknowledge that the
Plan and the benefits that you may derive from participation in the Plan do not
establish any rights between you and your Employer, Zimmer-Mexico, and do not
form part of the employment conditions and/or benefits provided by
Zimmer-Mexico, and any modification of the Plan or its termination shall not
constitute a change or impairment of the terms and conditions of your
employment.

You further understand that your participation in the Plan is the result of a
unilateral and discretionary decision of Zimmer Biomet Holdings, Inc.,
therefore, Zimmer Biomet Holdings, Inc. reserves the absolute right to amend
and/or discontinue your participation in the Plan at any time, without any
liability to you.

Finally, you hereby declares that you do not reserve to yourself any action or
right to bring any claim against Zimmer Biomet Holdings, Inc. for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and that you therefore grant a full and broad release to
Zimmer Biomet Holdings, Inc., its Affiliates, branches, representation offices,
shareholders, officers, agents and legal representatives, with respect to any
claim that may arise.

Spanish Translation

Reconocimiento del Contrato.  Al aceptar la Opción, Usted  reconoce que ha
recibido una copia del Plan y del contrato, incluyendo este Apéndice, mismos que
ha revisado.  Usted reconoce, además, que acepta todas las disposiciones del
Plan, y del contrato, incluyendo este Apéndice.  También reconoce que ha leído y
aprueba de forma expresa los términos y condiciones establecidos en la sección
doce 12 del contrato que claramente dispone lo siguiente:

(1)

Su participación en el Plan no constituye un derecho adquirido;

(2)

El Plan su participación en el mismo son ofrecidos por la Compañía de forma
totalmente discrecional;

(3)

Su participación en el Plan es voluntaria; y

(4)La Compañía y sus afiliados no son responsables por cualquier disminución en
el valor de las Acciones adquiridas al momento de tener derecho conforme a la
Opción.

Reconocimiento de Ley Laboral y Declaración de la Política.  Al aceptar el
Otorgamiento de la Opciónes, Usted reconoce que Zimmer Biomet Holdings,  Inc.,
con oficinas registradas en 345 East Main Street, Warsaw, Indiana, 46580,
Estados Unidos de América, es únicamente responsable de la administración del
Plan.  Usted además reconoce

4-Year NQSO Award (2020)15

--------------------------------------------------------------------------------

 

que su participación en el Plan, la concesión de Opciónes y cualquier
adquisición de acciones de conformidad con el Plan no constituyen una relación
de trabajo entre Usted y Zimmer Biomet Holdings, Inc., ya que Usted está
participando en el Plan sobre una base totalmente comercial y su único patrón es
una sociedad mercantil Mexicana (“Zimmer-México”).  Derivado de lo anterior,
Usted expresamente reconoce que el Plan y los beneficios que pueden derivarle de
la participación en el Plan no establecen ningún derecho entre Usted y su
Patrón, Zimmer-México, y no forman parte de las condiciones de trabajo y/o
prestaciones otorgadas por Zimmer-México, y cualquier modificación al Plan o su
terminación no constituirá un cambio o perjuicio de los términos y condiciones
de su trabajo.

Usted además entiende que su participación en el Plan es resultado de una
decisión unilateral y discrecional de Zimmer Biomet Holdings. Inc., por lo tanto
Zimmer Biomet Holdings, Inc. se reserva el derecho absoluto de modificar el Plan
y/o discontinuar su participación en el Plan en cualquier momento, sin
responsabilidad alguna para hacia Usted.

Finalmente, Usted declara que no se reserva acción o derecho alguno para
presentar una reclamación o demanda en contra de Zimmer Biomet Holdings., Inc.
por cualquier compensación o daño o perjuicio en relación con cualquier
disposición del Plan o los beneficios derivados del Plan y, por lo tanto, otorga
un amplio y total finiquito a Zimmer Biomet Holdings, Inc., sus afiliados,
afiliadas, sucursales, oficinas de representación, accionistas, directores,
funcionarios, agentes y representantes con respecto a cualquier reclamación o
demanda que pudiera surgir.

Netherlands

There are no country-specific provisions.

New Zealand

Securities Law Information.

Warning

This is an offer of an Option over shares of Common Stock.  Shares of Common
Stock give you a stake in the ownership of the Company.  You may receive a
return if dividends are paid.  Shares of Common Stock are quoted on the New York
Stock Exchange (“NYSE”).  This means you may be able to sell them on the NYSE if
there are interested buyers.  You may get less than you invested.  The price
will depend on the demand for the shares of Common Stock.

If the Company runs into financial difficulties and is wound up, you will be
paid only after all creditors have been paid.  You may lose some or all your
investment.

New Zealand law normally requires people who offer financial products to give
information to investors before they invest.  This information is designed to
help investors to make an informed decision.  The usual rules do not apply to
this offer because it is made under an employee share scheme.  As a result, you
may not be given all the information usually required.  You will also have fewer
other legal protections for this investment.

In compliance with applicable New Zealand securities laws, you are entitled to
receive, in electronic or other form and free of cost, copies of the Company’s
latest annual report, relevant financial statements and the auditor’s report on
said financial statements (if any).

You should ask questions, read all documents carefully, and seek independent
financial advice before committing yourself.

Norway

There are no country-specific provisions.

Poland

There are no country-specific provisions.  

4-Year NQSO Award (2020)16

--------------------------------------------------------------------------------

 

Portugal

Language Consent.  You hereby expressly declare that you have full knowledge of
the English language and have read, understood and fully accepted and agreed
with the terms and conditions established in the Plan and the Agreement.

Conhecimento da Lingua.  Você expressamente declara ter pleno conhecimento do
idioma inglês e ter lido, entendido e totalmente aceito e concordou com os
termos e condições estabelecidas no plano e no acordo.

Puerto Rico

There are no country-specific provisions.

Romania

There are no country-specific provisions.

Saudi Arabia

Securities Law Information.  The Agreement and related Plan documents may not be
distributed in the Kingdom of Saudi Arabia except to such persons as are
permitted under the Rules on the Offers of Securities and Continuing Obligations
issued by the Capital Market Authority (“CMA”).  The CMA does not make any
representation as to the accuracy or completeness of the Agreement, and
expressly disclaims any liability whatsoever for any loss arising from, or
incurred in reliance upon, any part of the Agreement.  You should conduct your
own due diligence on the accuracy of the information relating to the shares of
Common Stock.  If you do not understand the contents of the Agreement, you
should consult an authorized financial adviser.

Singapore

Sale of Common Stock.  You hereby agree that any shares of Common Stock received
upon exercise will not be offered for sale in Singapore prior to the six (6)
month anniversary of the Grant Date, unless such sale or offer is made pursuant
to the exemption under Part XIII Division I Subdivision (4) (other than section
280) of the Securities and Futures Act (Chap. 289, 2006 Ed.) (“SFA”) or pursuant
to, and in accordance with the conditions of, any other applicable provision(s)
of the SFA.

Securities Law Information.  This Option grant is being made in reliance of
section 273(1)(f) of the SFA and is not made to you with a view to the Option
being subsequently offered for sale to any other party.  The Plan has not been,
and will not be, lodged or registered as a prospectus with the Monetary
Authority of Singapore.  

Chief Executive Officer and Director Notification Obligation.  If you are the
Chief Executive Officer (“CEO”) or a director (including an alternative,
substitute or shadow director) of the Company’s Singapore Affiliate, you are
subject to certain notification requirements under the Singapore Companies
Act.  Among these requirements is an obligation to notify the Company’s
Singapore Affiliate in writing within two (2) business days of any of the
following events: (1) receiving an interest (e.g., an Option or Common Stock) in
the Company or any Affiliate; (2) any change in a previously-disclosed interest
(e.g., the sale of shares of Common Stock); or (3) becoming the CEO or a
director.

Slovakia

There are no country-specific provisions.

South Africa

Securities Law Information.  In compliance with South African securities law,
you acknowledge that you have been notified that the documents listed below are
available for your review at the addresses listed below:

 

(a)

(a)Zimmer Biomet Holdings, Inc.’s most recent annual financial statements:
http://investor.zimmerbiomet.com/financial-information/annual-reports; and

4-Year NQSO Award (2020)17

--------------------------------------------------------------------------------

 

 

(b)

(b)Zimmer Biomet Holdings, Inc.’s most recent Plan prospectus, which is viewable
at: https://thecircle.zimmerbiomet.com/espp/Pages/eis.aspx.

You acknowledge that you may have a copy of the above documents sent to you,
without fee, on written request to Zimmer Biomet Holdings, Inc., ATTN: Kathryn
Diller, Corporate Securities Senior Administrator, 345 East Main Street, Post
Office Box 708, Warsaw, Indiana  46581-0708, U.S.A. or
kathryn.diller@zimmerbiomet.com.

Withholding Taxes.  By accepting the Option, you agree to notify the Company and
the Employer of the amount of any gain realized upon exercise of the Option.  If
you fail to advise the Company and the Employer of the gain realized upon
exercise of the Option, you may be liable for a fine, upon conviction.  You will
be responsible for paying any difference between the actual tax liability and
the amount withheld.  If you do not inform the Employer of the sale, transfer or
other disposition of the shares of Common Stock and if the Company (or the
Employer or former employer, as applicable) is required to pay any taxes on your
behalf due to your failure to inform it of any disposition of shares of Common
Stock, the Company (or the Employer or former employer, as applicable) may
recover any such amounts from you.

Exchange Control Information.  Under current South African exchange control
regulations, if you are a South African resident, you may invest a maximum of
ZAR 11,000,000 per annum in offshore investments, including in shares of Common
Stock.  The first ZAR 1,000,000 annual discretionary allowance requires no prior
authorization.  The next ZAR 10,000,000 requires tax clearance.  This limit does
not apply to non‑resident employees and does not apply to Options that are
exercised using the cashless sell-all method of exercise.  It is your
responsibility to ensure that you do not exceed this limit and obtain the
necessary tax clearance for remittances exceeding ZAR 1,000,000.  This limit is
a cumulative allowance; therefore, your ability to remit funds to exercise your
Options will be reduced if your foreign investment limit is utilized to make a
transfer of funds offshore that is unrelated to the Plan.  If the ZAR 11,000,000
limit will be exceeded as a result of an Option exercise pursuant to the Plan,
you will be required to immediately sell the shares at exercise and repatriate
the proceeds to South Africa.  If the ZAR 11,000,000 limit is not exceeded, you
will not be required to immediately repatriate the sale proceeds to South
Africa.

You are solely responsible for obtaining any necessary South African exchange
control approval and neither the Company nor the Employer will be responsible
for obtaining exchange control approval on your behalf.  Furthermore, in the
event you acquire shares of Common Stock without any necessary exchange control
approval, neither the Company nor the Employer will be liable in any way for any
resulting fines or penalties.

Spain

Nature of Grant.  This provision supplements Section 12 of the Agreement:

By accepting the Option, you consent to participation in the Plan and
acknowledge that you have received a copy of the Plan.

You understand and agree that, as a condition of the grant of the Option, except
as provided for in Section 8 of the Agreement, your termination of employment
for any reason (including for the reasons listed below) will automatically
result in the forfeiture of any Option that has not vested on the date of your
termination.

In particular, you understand and agree that the Option will be forfeited in
accordance with Section 8 of the Agreement without entitlement to the underlying
shares of Common Stock or to any amount as indemnification in the event of a
termination of your employment prior to vesting by reason of, including, but not
limited to: resignation, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without good cause (i.e.,
subject to a “despido improcedente”), individual or collective layoff on
objective grounds, whether adjudged to be with cause or adjudged or recognized
to be without good cause, material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by the
Employer, and under Article 10.3 of Royal Decree 1382/1985.

Furthermore, you understand that the Company has unilaterally, gratuitously and
discretionally decided to grant Options under the Plan to individuals who may be
employees of the Company or a Affiliate.  The decision is a limited decision
that is entered into upon the express assumption and condition that any grant
will not economically or otherwise bind the Company or any Affiliate on an
ongoing basis, other than as expressly set forth in the
Agreement.  Consequently,

4-Year NQSO Award (2020)18

--------------------------------------------------------------------------------

 

you understand that the Options are granted on the assumption and condition that
the Options and the shares of Common Stock underlying the Options shall not
become a part of any employment or service contract (either with the Company,
the Employer or any Affiliate) and shall not be considered a mandatory benefit,
salary for any purposes (including severance compensation) or any other right
whatsoever.  In addition, you understand that the Options would not be granted
to you but for the assumptions and conditions referred to above; thus, you
acknowledge and freely accept that, should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
award of Options shall be null and void.

Securities Law Information.  In connection with the grant of the Option, no
“offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory.  The Agreement (including
this Addendum) has not been nor will it be registered with the Comisión Nacional
del Mercado de Valores, and does not constitute a public offering prospectus.

Sweden

Authorization to Withhold.  This provision supplements Section 11 of the
Agreement.

Without limitation to the Company’s and the Employer’s authority to satisfy
their withholding obligations for Tax-Related Items as set forth in Section 11
of the Agreement in accepting the Option you authorize the Company and/or the
Employer to withhold Shares or to sell Shares otherwise deliverable to you upon
vesting/settlement to satisfy Tax-Related Items regardless of whether the
Company and/or the Employer have an obligation to withhold such Tax-Related
Items.

Switzerland

Securities Law Information.  Neither this document nor any other document
relating to the grant (i) constitutes a prospectus according to articles 35 et.
seq. of the Swiss Federal Act on Financial Services (“FinSA”), (ii) may be
publicly distributed or otherwise made publicly available in Switzerland to any
person other than an employee of the Company or one of its Affiliates or (iii)
has been or will be filed with, approved or supervised by any Swiss reviewing
body according to Article 51 of FinSA or any Swiss regulatory authority,
including the Swiss Financial Market Supervisory Authority.

Taiwan

Securities Law Information.  The Option and the shares of Common Stock to be
issued pursuant to the Plan are available only to employees of the Company and
its Affiliates.  The grant of the Option does not constitute a public offer of
securities.

Thailand

Exchange Control Information.  Under current exchange control regulations, if
you exercise your Options by paying cash, you may remit funds up to US$1,000,000
per year to invest in securities abroad through an authorized agent, i.e., a
commercial bank authorized by the Bank of Thailand to engage in the purchase,
exchange and withdrawal of foreign currency.  Thus, you may be required to
execute certain documents relating to the Plan and submit them to an authorized
commercial Bank.  If the amount outwardly remitted is at least US$50,000 but
does not exceed US$1,000,000 per year, you also must submit a Foreign Exchange
Transaction Form together with certain Plan documents.  

 

If you exercise your Options using a cashless method of exercise, you will not
need to make a submission to a commercial bank.  

 

As an individual resident in Thailand, you must repatriate any cash proceeds if
the amount of the funds realized is US$50,000 or more in a single
transaction.  The repatriated proceeds must either be converted into Thai Baht
or deposited into a foreign currency deposit account opened with any commercial
bank in Thailand within 360 days of repatriation.  Any such commercial bank must
be duly authorized by the Bank of Thailand to engage in the purchase, exchange
and withdrawal of foreign currency.  Further, you must report the inward
remittance of any proceeds into Thailand by submitting a completed Foreign
Exchange Transaction Form.  

4-Year NQSO Award (2020)19

--------------------------------------------------------------------------------

 

 

If you do not comply with the above obligations, you may be subject to penalties
assessed by the Bank of Thailand.  Because exchange control regulations change
frequently and without notice, you should consult your legal advisor before
exercising your Option or selling shares of Common Stock to ensure compliance
with current regulations.  It is your responsibility to comply with exchange
control laws in Thailand, and neither the Company nor the Employer will be
liable for any fines or penalties resulting from failure to comply with
applicable laws.

Turkey

Securities Law Information.  The Option is made available only to employees of
the Company and its Affiliates, and the offer of participation in the Plan is a
private offering.  The grant of the Option and any issuance of shares of Common
Stock at exercise takes place outside Turkey.

Exchange Control Information.  In certain circumstances, Turkish residents are
permitted to purchase (i.e., exercise Options) and sell shares of Common Stock
traded on a non-Turkish stock exchange only through a financial intermediary
licensed in Turkey.  Therefore, you may be required to appoint a Turkish broker
to assist with the exercise and/or and sale of the shares of Common Stock
acquired under the Plan.  You should consult your personal legal advisor before
exercising or selling any shares of Common Stock acquired under the Plan to
confirm the applicability of this requirement.

United Arab Emirates

Securities Law Information.  The Agreement, including this Addendum, and any
other documents related to the Plan are intended for distribution only to
eligible employees of the Company and any Affiliate and relate to the grant of
Options in the United Arab Emirates.

The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with the Plan.  Neither the
Ministry of Economy nor the Dubai Department of Economic Development have
approved the documents related to the Plan or taken steps to verify the
information set out therein, and have no responsibility for them.

The securities to which the grant under the Plan relates may be illiquid and/or
subject to restrictions on their resale.  Prospective purchasers of the
securities offered should conduct their own due diligence on the securities.

Employees who do not understand the contents of the Agreement, including this
Addendum, or any other documents related to the Plan, should consult an
authorized financial advisor.

United Kingdom

Responsibility for Taxes.  This provision supplements Section 11 of the
Agreement:  

Without limitation to this Section 11, you hereby agree that you are liable for
all Tax-Related Items and hereby covenant to pay all such Tax-Related Items, as
and when requested by the Company or the Employer or by Her Majesty’s Revenue &
Customs (“HMRC”) (or any other tax authority or any other relevant authority). 
You also hereby agree to indemnify and keep indemnified the Company and the
Employer against any Tax-Related Items that they are required to pay or withhold
or have paid or will pay on your behalf to HMRC (or any other tax authority or
any other relevant authority).

 

Notwithstanding the foregoing, if you are an executive officer or director
(within the meaning of Section 13(k) of the Exchange Act) and income tax that is
due is not collected from or paid by you within 90 days after the end of the
U.K. tax year in which the exercise of the Option, the release or assignment of
the Option for consideration, or the receipt of any other benefit in connection
with the Option occurs, the amount of any uncollected income tax may constitute
a benefit to you on which additional income tax and national insurance
contributions may be payable.  You understand that you will be responsible for
reporting and paying any income tax due on this additional benefit directly to
the HMRC under the self-assessment regime and for reimbursing the Company or the
Employer (as appropriate) for the value of any employee national insurance
contributions due on this additional benefit, which the Company or the Employer
may recover from you by any means referred to in Section 11 of the Agreement.

4-Year NQSO Award (2020)20